January 27, 1920. The opinion of the Court was delivered by
Action for tort to the person; nonsuit; appeal by the plaintiff.
The particular delict alleged, and that to which the testimony was directed, was the maintenance by the city of an abandoned water "cut-off" on and nearly midway a pavement of one of its principal streets.
The testimony tends to show that the cut-off is two or three inches in diameter; it protrudes two or three inches above the face of the pavement; it has so existed more than 10 years; the obstruction had been reported to the city government, and its removal asked for; three other men besides the plaintiff had fallen over it, and one had done so many *Page 492 
times; and an old lady fell over it and nearly fell into a nearby ditch.
It was for the jury to determine: (1) If this testimony is true; and (2) if it convicted the defendant of a lack of due care.
The late case of Aughtry v. Columbia, 98 S.E. 195, upon which the Court relied, presented no such facts; and facts make a case.
The nonsuit ought not to have been granted.
The judgment is reversed, and a new trial is ordered.